department of the treasury internal_revenue_service attn mandatory review mc commerce street dallas tx date date tax_exempt_and_government_entities_division number release date legend org organization name vil xx date address address org address employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear ina determination_letter dated june 20xx you were held to be exempt from federal_income_tax under sec_501 c of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your tight to contact the taxpayer_advocate as well as your appeal rights on may 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 c of the code you have filed taxable returns on forms 1120-pc u s property and casualty insurance_company income_tax return for the year s ended december 20xx and december 20xx with us for future periods you are required to file income_tax retums with the appropriate service_center indicated in the instructions for the return ‘you have the right to contact the office of the taxpayet advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely marsha a ramirez director eo examinations encl form internal_revenue_service date date org address department of the treasury te_ge division golden gate avenue stop san francisco ca taxpayer identitcaton number form tax_year s ends parsan fo cantaciio number contact numbers telephone fox certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process tf you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed ifyou and appeals do not agree on some or all of the issues after your appeais conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication etter rev catalog number you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status f we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition ina united_states court the taxpayer_advocate can however see that a tax matter thet may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope lotter rev catalog numbor boea form rev january wame oftaxpayer org tehedise haber oc oer explanations of items ‘yeariperied ended u20xx 20xx tax identification_number legend org organization name co-1 co-3 co-4 issue xx date country country attorney attorney g compantes whether org a controlled_foreign_corporation meets the new requirements for tax-exempt status under sec_501 as described in the pension funding equity act of facts org hereinafter org was incorporated on june 20xx in city xyz under the city business corporation ordinance 19xx the primary purposes for which the corporation was formed are to engage in any lawful act or activity for which corporations may be organized under the ordinance without prejudice to the generality of clause hereof to transact all or any kinds of re- insurance_business in any part of the world save and except in the federation of country and city to do all such things as may be deemed incidental or conducive io the attainment of the above objects or either of them including where necessary the application_for all requisite licenses and governmental or other consents under any relevant ordinance or regulations thereunder in force from time to time the purposes of the corporation are to be carried out and conducted mainly outside city in conformance with sec_123 of the ordinance the liability of members is limited the corporation is authorized to issue dollar_figure shares of dollar_figure per share the corporation actually issued only shares president who own sec_150 shares is the principal_shareholder of the corporation the remaining shates ate owned by six other shareholders most of who are related to president the registered office of the corporation is located in country city country and city xyz the registered agent of the corporation is co-1 president the principal_shareholder of the corporation filed an election under internal_revenue_code sec_953 to be treated as a domestic_corporation for united_states tax purposes on october 20xx the election commenced on june 20xx internal_revenue_service records reveal that org was granted exemption as a small insurance_company described in sec_501 of the internal_revenue_code on june 20xx commencing june 20xx for all tax years beginning before january 20xx when net written premiums or if greater direct written premiums do not exceed for tax years beginning on or after january 20xx the corporation is exempt if a gross_receipts for the taxable_year do not exceed dollar_figure and b more than percent of the gross_receipts for the taxable_year consists of premiums form 886a department of the treasury-internal revenue service page 10f6___publich no irs gov catalog number 20810w rare farm bbb fom o64 aria or org explanations of items ta henican nib ssi toros tt year ped ores a2 31420xx v2 3420xx_ org is required to file annual information retum form_990 the form_990 return filed for the year ended december 20xx was examined by te_ge city post of duty during the initial inspection of the form_990 for 20xx it was noted that org accurately reported being exempt under sec_501 on line j in the heading of the return since the passage of the pension funding equity act of org filed form_990 returns for tax years ended december 20kx december 20xx and december 20xx on its form_990 returns filed for the years ended december 20xx and december 20xx org reported the following sources of income 20xx 20xx gifts grants and contributions program service revenue membership dues assessments interest on savings dividends gain of sale of assets other income totals - during the examination of the 20xx form_990 it was determined that the primary activity of org is to accepted reinsured risk that originated as vehicle service_contract with co-2 as the direct writer and administrator the corporation is owned by six other shareholders the shareholders are long time business operators in the automotive industry and operate an automobile dealership located in org xyz the dealership with which org is affiliated is called co-3 co-3 was the source of the risk that was eventually reinsured by org a reinsurance company its sole in 20xx org began to cease accepting new business and went into run-off as purpose at that point was to pay claims on the variety of risks reinsured with the company and to make reimbursements for any policies cancelled by the consumer org did not issue any reinsurance agreements org did not receive any premium income in 20xx the organization did pay a refund of premium in the amount of dollar_figure the last year that org had positive premiums cash_flow was 20xx during the 20xx tax_year org did not receive premiums from insurance or reinsurance business org has been in run-off status since the end of 20xx end the corporation has not received premiums from the reinsurance of vehicle service contracts since then on the 20xx and 20xx form_990 returns org reported gross_receipts of dollar_figuredollar_figure and respectively however none of the receipts was derived from insurance or reinsurance premiums org's gross_receipts consisted solely of interest eamed on its money market accounts and on its outstanding notes receivable due from co-3 the corporation reported gross_investment_income of dollar_figuredollar_figure in 20xx and dollar_figuredollar_figure in 20xx for 8b6-a department of the traasury-internal revanue service catalog number 20810w publish no ls gov page 20f6__ 886-a sele nero ott fom foe nay name of taxpayer org explanations of items yeuiporod ended 20xx 20xx tax menification number org's gross_receipts are less than the dollar_figuredollar_figure limitation imposed by the pension funding equity act of however based on the sources of receipts reported on the 20xx and 20xx form_990 returns the premium income was not more than of the corporation’s gross_receipts there is no evidence of any other significant activities conducted by org during 20xx and 20xx at the end of 20xx org had reserves of approximately dollar_figuredollar_figure in money market investments and dollar_figure in other receivables in the form of balance of a performing loan to co-3 ‘the receivable was issued in 20xx in the original amount of dollar_figuredollar_figure the organization also had uneamed premiums at the close of 20xx totaling approximately dollar_figuredollar_figure in november 20xx org distributed its net assets to the shareholders and cease operations as a result org’s 20xx return will be its final return although org was in run-off status in 20xx and 20xx the corporation is deemed to be an insurance_company under subchapter_l of the internal_revenue_code however org does not qualify for tax-exempt status under sec_501 for the 20xx and 20xx tax years because it failed to meet the new requirements for tax-exempt status as described in the pension funding equity act of law prior_law lr c sec_501 provides that certain entities are exempt from taxation included in these entities are ijnsurance companies or associations other than life including interinsurers and reciprocal underwriters if the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure lr c sec_501 if'an entity is a part of a consolidated_group all net written premiums or direct written premiums of the members of the group are ageregated to determine whether the insurance_company meets the requirements of lr c so1 c a ‘the prior_law was effective for tax years beginning after date through date the effective date of the pension funding equity act of for tax years beginning after date an organization must meet the following two-part test to qualify for exemption under sec_501 current law to the direct or net written premium ceiling was limited to dollar_figure written premium ceiling to dollar_figure per year ‘notice l r b date ‘the tax_reform_act_of_1986 increased the direct or net form 886-a department of the treasury-tatemnal revenue service catalog number publish na irs gov page of 6___ form rev date name of taxpayer ors explanations of items tax enification number schedule number or exnibit yearperod onded 20xx 20xx gross_receipts for the year may not exceed dollar_figure and premiums must be more than of the organization’ total gross_receipts mutual insurance_companies must meet either the above test or the following altemative test gross_receipts for the year may not exceed dollar_figure and premiums must be mote than of the organization’s total gross_receipts the alternative test for a mutual_insurance_company does not apply if an employee of the company or a member of the employee's family as defined in sec_2032a is an employee of another company exempt from tax or would be exempt under sec_501 ff an organization is in a receivership liquidation or similar proceeding under the supervision of a state court on date the new law applies to taxable years beginning after the date such proceeding ends or date whichever is earlier government's position internal_revenue_code sec_501 originally referred only to certain mutual insurance_companies or associations other than life or marine the tax_reform_act_of_1986 tra-86 eliminated the distinction between small mutuat insurance_companies and other small insurance_companies and extended exemption under sec_501 to all eligible small insurance_companies whetber stock or mutual tra also changed the nature of the ceiling_amount for tax exemption from certain gross_receipts to direct or net written premiums the ceiling_amount was changed from dollar_figuredollar_figure to dollar_figure therefore under tra to qualify for exemption as a small insurance_company the direct or net written premiums received by an organization could not exceed dollar_figure for a taxable_year the requirements established under tra posed serious problems for the service because the requirements did not place any limitation of the amount of investment_income small insurance_companies could eam many taxpayers and tax professionals took advantage of the tax-exempt treatment allowed to small insurance_companies by contributing highly appreciated income producing assets to the tax-exempt organizations the assets produced substantial investment_income that was not taxed due to the tax-exempt status of the small insurance_companies congress intended to curb this loophole in the law by including language in section of the pension funding act of which one again changed the requirements for tax-exempt status for small property and casualty insurance_companies on april 20xx president signed h_r the pension funding equity act of p l one purpose of the legislation was to tighten the rules for property and casualty insurance_companies to qualify as tax-exempt under section dollar_figure of the code or to elect to be taxed only on their investment_income the bill contained the following comments from the conference_report form 886-a service_department af the treasury-internal revenue catalog numbar publish no ts gov page 0f6__ 886-a form rev date name of taxpayer org explanations of items tax ldenification number ‘sohedle noma or ot yeauparod ended 20xx uzoxk the limitation to mutual companies and the limitation on employees are intended to address the conferees’ concem about the inappropriate use of tax-exempt insurance_companies to shelter investment_income including in the case of companies with gross_receipts under dollar_figuredollar_figure it is intended that the provision not permit the use of small companies with common owners or employees to shelter investment_income for the benefit of such owners or employees the new legislation amended sec_501 for tax years beginning after december 20xx the new law replaced the written premiums test with a gross_receipts and percentage of premiums test the new law placed an overall_limitation on the amount of gross_receipts small insurance_companies could earn for each taxable_year therefore for years beginning after december 20xx small insurance_companies can not have gross_receipts in excess of dollar_figuredollar_figure to qualify for tax-exempt status under sec_501 in addition of its total gross_receipts more than must be derived from premium income the facts present in this case clearly demonstrate that org tax-exempt status under sec_501 in 20xx and 20xx because its gross_receipts do not consists of adequate premiums to meet the test imposed by the new law during the 20xx and 20xx tax years org did not receive premium income on the form_990 retums org reported negative premiums of dollar_figure in 20xx and dollar_figure in 20xx which represented reimbursement of premiums to consumers for cancellation of the insurance policies the reimbursements in 20xx and 20xx were reported on the return as a negative income item instead of reporting such reimbursements as an expense item based on the audit org’s gross_receipts for 20xx and 20xx are as follows does not meet the new requitements for 20xx 20xx premiums interest on temporary savings dividends and interest from securities other income gross_receipts dollar_figuredollar_figure do gross_receipts exceed dollar_figuredollar_figure limitation no no of gross_receipts premiums do premiums exceed of gross_receipts no no does org meet the gross_receipts_test no no does org qualify for exemption under sec_501 no no form 886-a department of the treasury-intemal revenue service catalog number 20810w publish no irs gov page sof6___ fom ew date name of taxpayer org explanations of items tax identifeation number yeurporod nasa 20xx 1420xx tae nt ote conclusion 1120pc-1120pc note as a stock corporation the alternative gross_receipts est dollar_figure is not available to org such alternative test is available to mutual insurance_companies only the principal gross_receipts tests consist of two parts the corporation must satisfy both parts of the dollar_figuredollar_figure gross_receipts_test in this case org does meet part-one of the dollar_figuredollar_figure gross_receipts limitation permitted for small insurance_companies however org does not satisfy part-two of the gross_receipts_test because its premium income does not exceed of gross_receipts for 20xx and 20xx org must satisfy both parts of the dollar_figuredollar_figure gross_receipts_test in order to meet the new requirements for tax-exempt status under sec_501 of the code if org fails to meet either component of the two part test then it fails to qualify for exemption as small insurance_company note as a stock corporation the alternative gross_receipts_test dollar_figure is not available to org based on the above analysis it is determined that org is properly recognized as a tax-exempt small insurance_company for years prior to december 20xx however due to the change in law the corporation no longer qualifies for tax-exempt status for the tax_year ended december 20xx and december 20xx because it fails to comply with the dollar_figure gross_receipts_test imposed by the pension fund equity act of ‘as such it is recommended that org’s tax-exempt status under irc dollar_figure be revoked effective january 20xx taxpayer's position the proposed revocation issue was discussed with org’s representatives attomey from co-4 during a telephone call held on march 20xx conclusion a org is an insurance_company pursuant to subchapter_l of the code for the taxable_year 20xx and 20xx b although org is an insurance_company pursuant to subchapter_l of the code it does not qualify as a tax- exempt small insurance_company because its gross_receipts do not consists of adequate premiums to meet the dollar_figure gross_receipts_test as described in the pension funding equity act of required of entities that qualify for exemption under sec_501 of the internal_revenue_code c therefore revocation of org’s tax-exempt under irc dollar_figure is proposed effective january 20xx d org is required to file an income_tax return for calendar years ended december 20xx and december 20xx form bbg-a department of the treasury-intemnal revenue service catalog number 20816w publish no irs gov pag of 6__
